Exhibit 10.10

EMPLOYMENT AGREEMENT BETWEEN

KENNETH M. HARPER AND GREER STATE BANK

First Amendment

WHEREAS, Greer State Bank (“Bank”) and Kenneth M. Harper (“Executive”)
established an Employment Agreement (“Agreement”) on September 8, 2004;

WHEREAS, Bank wishes to amend the Agreement; and

WHEREAS, Section 28 of the Agreement allows for amendment of the Agreement by a
writing signed by Executive and Bank;

NOW, THEREFORE, Bank and Executive mutually do covenant and agree to make the
following amendments to the Agreement, each of which shall be effective as of
January 1, 2005:

1. The fifth (and final) sentence of the first paragraph of Section 6 is hereby
changed to read in its entirety as follows:

“Bank shall pay the incentive compensation (if any) within seventy (70) days
following the end of the calendar year.”

2. Paragraph (a) of Section 23 is hereby changed to read in its entirety as
follows:

 

  “(a) A cash payment equal to Executive’s W-2 compensation for the calendar
year immediately prior to Executive’s termination of employment with Bank
multiplied by 2.999; or”

3. The following new paragraph is hereby added at the end of Section 23:

“If Executive elects to receive the cash payment described in paragraph
(a) above, Bank shall pay such amount in full within forty (40) days following
the date on which Executive makes such election in writing as required by this
Section (with the result that such payment will be made within seventy (70) days
of the termination of Executive’s employment with Bank). If Executive elects the
full vesting of incentive stock options



--------------------------------------------------------------------------------

described in paragraph (b) above, such vesting shall occur on the day after
Executive makes such election in writing as required by this Section.”

IN WITNESS WHEREOF, Bank and Executive have caused this amendment to the
above-referenced Employment Agreement to be adopted and this document executed
this 22nd day of February, 2007.

 

IN THE PRESENCE OF:     /s/ Mark S. Ashmore     /s/ Kenneth M. Harper      
Kenneth M. Harper (Executive) /s/ Karen M. Corn         GREER STATE BANK (Bank)
/s/ Mark S. Ashmore     By:   /s/ David M. Rogers         David M. Rogers,
Chairman of the Board /s/ Karen M. Corn    